591 S.E.2d 548 (2004)
358 N.C. 129
Shelby J. DODSON, Widow and Personal Representative of the Estate of John E. Dodson, Deceased, Employee
v.
DUBOSE STEEL, INC., Employer, and American Manufacturers Mutual, Carrier.
No. 405A03.
Supreme Court of North Carolina.
February 6, 2004.
*549 R. James Lore, Raleigh; and Johnson & Parsons, P.A., by Dale P. Johnson, Clinton, for plaintiff-appellee.
Hedrick, Eatman, Gardner & Kincheloe, L.L.P., by Maura K. Gavigan and Erin D. Eveson, Raleigh, for defendant-appellants.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed and the case is remanded to the Court of Appeals for further remand to the North Carolina Industrial Commission for proceedings not inconsistent with the dissenting opinion.
REVERSED AND REMANDED.